DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of U.S. Patent No. 11,195,314. Although the claims at issue are not identical, they are not patentably distinct from each other.
For example:
Instant Claim 1
11195314 Clam 1
A method comprising:
A method comprising:
moving a mobile device with a camera through space in a locally convex or locally concave motion;
moving a mobile device with a camera through space in a locally convex or locally concave motion;
obtaining, from the camera throughout the movement of the mobile device, a plurality of frames, wherein the plurality of frames include a first frame and a second frame;
obtaining, from the camera throughout the movement of the mobile device, a plurality of frames having location information obtained from Inertial Measuring Unit (IMU) information and depth information, wherein the plurality of frames include a first frame and a second frame;
generating an artificially rendered image corresponding to a third location between the first frame and the second frame; and
generating an artificially rendered image corresponding to a third location outside of and perpendicular to a trajectory between the first frame and the second frame, wherein generating the artificially rendered image occurs on the fly based on control points tracked between the first frame and the second frame, the IMU information, and the depth information, wherein the control points are moved perpendicular to the trajectory; and


generating a surround view by fusing the plurality of frames along with the artificially rendered image, wherein the surround view is a three-dimensional multi-view interactive digital media representation (MIDMR) created from two-dimensional images in the plurality of frames and the artificially rendered image.
generating a surround view by fusing the plurality of frames along with the artificially rendered image, wherein the surround view is a three-dimensional multi-view interactive digital media representation (MIDMR) created from two-dimensional images in the plurality of frames and the artificially rendered image, wherein generating the surround view includes fusing the plurality of frames, including the artificially rendered images, on the fly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 9998663) in view of Efran et al. (US 2003/0137506).
Regarding claim 1, Francois teaches/suggests: A method comprising: 
moving a mobile device with a camera through space in a locally convex or locally concave motion (Francois col. 23 ll. 26-37: “At 902, the method 900 may include receiving a sequence of images corresponding to a 360 degree circuit of an object;” col. 3 line 65 - col. 4 line 9: “In the depicted embodiment, the camera device 102 can be moved along a path 104 around a photography subject 106.”); 
obtaining, from the camera throughout the movement of the mobile device, a plurality of frames, wherein the plurality of frames include a first frame and a second frame (Francois col. 4 ll. 10-27: “In some embodiments, the camera device 102 may include a plurality of instructions that, when executed, may cause a processor to capture a plurality of images of a subject while monitoring motion and orientation parameters as the camera device 102 is moved along the path 104.”); 
generating a surround view by fusing the plurality of frames, wherein the surround view is a three-dimensional multi-view interactive digital media representation (MIDMR) created from two-dimensional images in the plurality of frames and the artificially rendered image (Francois col. 24 ll. 30-40: “In certain embodiments, the surround image may be presented within an application interface of a program executing on a computing device, such as a smart phone. In certain embodiments, the interface may be accessible by a user to manipulate the surround image;” col. 28 ll. 18-27 “Subsequently, the images may be stitched together as discussed above with respect to FIGS. 1-10 in order to produce a surround image of the object 106.”).
Francois does not teach/suggest:
generating an artificially rendered image corresponding to a third location between the first frame and the second frame; and 
generating a surround view by fusing the plurality of frames along with the artificially rendered image.
Efran, however, teaches/suggests:
generating an artificially rendered image corresponding to a third location between the first frame and the second frame (Efran [0072]: “In another aspect of the current invention, image interpolation, morphing, or "stitching" algorithms and techniques may optionally be employed during the final image rendering and generation process as a means to add one or more "intermediate" images between original captured images ... They may also be used to reduce the number of captured images needed to display a sufficient number of object viewpoints for a particular application.”); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the surround image of Francois to include an intermediate image (the claimed along with the artificially rendered image) as taught/suggested by Efran to reduce the number of captured images.

Claim 8 recites limitations similar in scope to those of claim 1 and is/are rejected for the same reason(s). Francois as modified by Efran further teaches/suggests a non-transitory computer readable medium comprising instructions (Francois col. 2 ll. 34-52: “Further, the methods described herein may be implemented as a memory device, such as a nonvolatile computer readable storage device (such as a hard disc drive, a flash memory device, a compact disc, or other non-volatile storage device that includes instructions that, when executed, cause a processor to perform the various operations.”).

Claim 15 recites limitations similar in scope to those of claim 1 and is/are rejected for the same reason(s). Francois as modified by Efran further teaches/suggests a processor; and memory, wherein the memory stores instructions (Francois col. 2 ll. 34-52: “Further, the methods described herein may be implemented as a memory device, such as a nonvolatile computer readable storage device (such as a hard disc drive, a flash memory device, a compact disc, or other non-volatile storage device that includes instructions that, when executed, cause a processor to perform the various operations.”).

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 2012/0314040) in view of Efran et al. (US 2003/0137506) as applied to claims 1, 8, and 15 above, and further in view of Holmer (US 8819525) and Freda (US 2001/0046262).
Regarding claim 2, Francois as modified by Efran does not teach/suggest: The method of claim 1, wherein generating the artificially rendered image includes extrapolating pixel locations. Holmer, however, teaches/suggests extrapolating pixel locations (Holmer col. 10 ll. 11-27: “In a third example, optical flow can be used to estimate motion vectors which can then be used to extrapolate missing pixels using previous frames.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the intermediate image of Francois as modified by Efran to include the extrapolation of Holmer to fill holes.

Francois as modified by Holmer does not teach/suggest using barycentric coordinates based on three or more control points. Freda, however, teaches/suggests using barycentric coordinates based on three or more control points (Freda [0180]: “Depending on the speed of the encoding processor, and time necessity, either a variation of Bresenham's line algorithm, or a Bezier Curve algorithm will be used when extrapolating between samplings.” [The claimed barycentric coordinates are inherent and/or implicit features of the Bezier curve. In addition, such features would have been well known to represent the Bezier curve (Official Notice).]). Before the effective filing date of the claimed invention, the substitution of one known element (the barycentric extrapolation of Mouton) for another (the optical flow algorithms of Holmer) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to extrapolate missing pixels.

Claims 9 and 16 recite limitations similar in scope to those of claim 2 and is/are rejected for the same reason(s).

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 2012/0314040) in view of Efran et al. (US 2003/0137506) as applied to claims 1, 8, and 15 above, and further in view of Holmer (US 8819525) and Okita et al. (US 2018/0045592).
Regarding claim 3, Francois as modified by Efran does not teach/suggest: The method of claim 1, wherein generating the artificially rendered image includes extrapolating pixel locations. Holmer, however, teaches/suggests extrapolating pixel locations (Holmer col. 10 ll. 11-27: “In a third example, optical flow can be used to estimate motion vectors which can then be used to extrapolate missing pixels using previous frames.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the intermediate image of Francois as modified by Efran to include the extrapolation of Holmer to fill holes.

Francois as modified by Efran and Holmer does not teach/suggest using splines. Okita, however, teaches/suggests using splines (Okita [0092]: “For example, the estimated inherent strain value at the nearest calculation point of the defective point can be set as an estimated inherent strain value at the defective point (nearest neighbor interpolation). In a case of searching two or more calculation points, spline interpolation, polynomial interpolation, linear interpolation, and the like (the same is applied to the extrapolation method) may be used and the estimated inherent strain value at each calculation point may be averaged.”). Before the effective filing date of the claimed invention, the substitution of one known element (the splines of Okita) for another (the optical flow of Holmer) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to extrapolate missing pixels.

Claims 10 and 17 recite limitations similar in scope to those of claim 3 and is/are rejected for the same reason(s).

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 2012/0314040) in view of Efran et al. (US 2003/0137506) as applied to claims 1, 8, and 15 above, and further in view of Holmer (US 8819525) and Zhang et al. (US 2014/0275704).
Regarding claim 4, Francois as modified by Efran does not teach/suggest: The method of claim 1, wherein generating the artificially rendered image includes extrapolating pixel locations. Holmer, however, teaches/suggests extrapolating pixel locations (Holmer col. 10 ll. 11-27: “In a third example, optical flow can be used to estimate motion vectors which can then be used to extrapolate missing pixels using previous frames.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the intermediate image of Francois as modified by Efran to include the extrapolation of Holmer to fill holes.

Francois as modified by Efran and Holmer does not teach/suggest using finite elements. Zhang, however, teaches/suggests using finite elements (Zhang [0052]: “Alternatively to imaging a deep inhalation and a deep exhalation, a relationship between the breathing pattern and the target shape and location can be extrapolated using geometric modeling, such as finite element analysis and optical flow algorithms.”). Before the effective filing date of the claimed invention, the substitution of one known element (the finite elements of Zhang) for another (the optical flow of Holmer) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to extrapolate missing pixels.

Claims 11 and 18 recite limitations similar in scope to those of claim 4 and is/are rejected for the same reason(s).

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 2012/0314040) in view of Efran et al. (US 2003/0137506) as applied to claims 1, 8, and 15 above, and further in view of Houle et al. (US 2008/0009734).
Regarding claim 5, Francois as modified by Efran does not teach/suggest: The method of claim 1, wherein generating the artificially rendered image includes extrapolating pixel locations using motion of a nearest control point. Houle, however, teaches/suggests extrapolating pixel locations using motion of a nearest control point (Houle [0052]: “For spatial locations on the surface 42 for which data is not available or acquired, such as between the curved lines 38, the rotation components are interpolated. Spherical interpolation is used, but other interpolation or extrapolation may be used ... Data at a similar longitude, latitude, nearest neighbors or other motion parameter values are selected for weighted interpolation to a given spatial location on the three dimensional surface defined by the curved lines 38.” [The nearest neighbors meet the claimed nearest control point.]). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the intermediate image of Francois as modified by Efran to include the extrapolation of Houle to fill holes.

Claims 12 and 19 recite limitations similar in scope to those of claim 5 and is/are rejected for the same reason(s).

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 2012/0314040) in view of Efran et al. (US 2003/0137506) as applied to claims 1, 8, and 15 above, and further in view of Holmer (US 8819525).
Regarding claim 6, Francois as modified by Efran does not teach/suggest: The method of claim 1, wherein generating the artificially rendered image includes extrapolating pixel locations using dense optical flow. Holmer, however, teaches/suggests extrapolating pixel locations using dense optical flow (Holmer col. 10 ll. 11-27: “In a third example, optical flow can be used to estimate motion vectors which can then be used to extrapolate missing pixels using previous frames.” [Official Notice: The claimed dense optical flow would have been a well-known feature for one of ordinary skill in the art to try.]). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the intermediate image of Francois as modified by Efran to include the extrapolation of Holmer to fill holes.

Claims 13 and 20 recite limitations similar in scope to those of claim 6 and is/are rejected for the same reason(s).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 2012/0314040) in view of Efran et al. (US 2003/0137506) as applied to claims 1 and 8 above, and further in view of Huang et al. (US 2016/0012646).
Regarding claim 7, Francois as modified by Efran does not teach/suggest: The method of claim 1, wherein generating the artificially rendered image includes extrapolating pixel locations using depth data. Huang, however, teaches/suggests extrapolating pixel locations using depth data (Huang [0077]: “Geometric PDE image processing may fill holes or missing sections in the 3D colored mesh. For example, geometric PDE image processing may perform estimation, extrapolation and/or projections of a missing section, e.g., using surrounding depth and/or color information.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the intermediate image of Francois as modified by Efran to include the extrapolation of Huang to fill holes.

Claim 14 recites limitations similar in scope to those of claim 7 and is/are rejected for the same reason(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0087498 – interpolated frame
US 2015/0325044 – barycentric coordinates
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611